81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NCNB FINANCIAL SERVICES, INCORPORATED, Plaintiff-Appellee,andRoy V. CREASY, Trustee, Plaintiff,v.Joseph B. SHUMATE, Jr., Defendant-Appellant,andColeman Furniture Corporation Pension Plan;  John R.Patterson, Trustee, Defendants.In Re:  Joseph B. Shumate, Jr., Appellant,andRoy V. CREASY, Trustee, Plaintiff,v.COLEMAN FURNITURE CORPORATION PENSION PLAN;  John R.Patterson, Trustee, Defendants.
Nos. 95-2048, 95-2824.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 3, 1996.

Joseph B. Shumate, Jr., Appellant Pro Se.  Stephen McQuiston Hodges, PENN, STUART, ESKRIDGE & JONES, Abingdon, Virginia, for Appellee.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER,* Senior Circuit Judge.
OPINION
PER CURIAM:


1
Joseph B. Shumate, Jr., appeals from the district court's orders (1) denying his motion to stay NCNB's garnishment summons and writ of execution (No. 95-2048) and (2) denying his motion for return of $3,123.04, which was deducted for administrative expenses, pursuant to 28 U.S.C.A. § 1914(b) (West 1994), from his funds held in the district court's registry (No. 95-2824).


2
This court has already determined that the pension funds at issue in this appeal are not entitled to protection under the anti-alienation provisions afforded by ERISA (29 U.S.C. § 1056(d)(1) (1988)), after an actual distribution.   Nationsbank v. Shumate, No. 93-2092 (4th Cir.  Dec. 29, 1994) (unpublished).   Accordingly, Shumate's claims are barred by res judicata.   Further, the district court properly determined that the administrative expenses which Shumate seeks to have returned to him were lawfully deducted.   Accordingly, we affirm.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Senior Judge Butzner did not participate in consideration of this case.   The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)